Matter of Canadanovic v Central Absorption of LIC, Inc. (2021 NY Slip Op 02442)





Matter of Canadanovic v Central Absorption of LIC, Inc.


2021 NY Slip Op 02442


Decided on April 22, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:April 22, 2021

528982
[*1]In the Matter of the Claim of Dusan Canadanovic, Claimant,
vCentral Absorption of LIC, Inc., Appellant. Workers' Compensation Board, Respondent.

Calendar Date:November 16, 2020

Before:Garry, P.J., Lynch, Clark, Mulvey and Reynolds Fitzgerald, JJ.

Schaefer Law Group, PC, Smithtown (Wayne J. Schaefer of counsel), for appellant.
Letitia James, Attorney General, New York City (Donya Fernandez of counsel), for respondent.

Garry, P.J.
Appeal from a decision of the Workers' Compensation Board, filed October 1, 2018, which ruled, among other things, that the employer failed to comply with 12 NYCRR 300.13 (b) (1) and denied review of a decision by the Workers' Compensation Law Judge.
The employer appealed from a decision of the Workers' Compensation Board rendered in October 2018. Following oral argument, this Court received a December 15, 2020 Board resolution that accepted the case for full Board review and, upon due consideration, the full Board rescinded the October 2018 decision and referred the case to the Board panel for further consideration. The Board panel then issued a decision, dated December 23, 2020, that rescinded the May 2018 decision of a Workers' Compensation Law Judge and remitted the matter to the hearing calendar for further development of the record on certain issues. Because the decision on appeal has been rescinded, as was the underlying May 2018 decision upon which the administrative appeal to the Board was based, this appeal is now moot, and, as we find no exception to the mootness doctrine, we dismiss the appeal (see Matter of Carey v Westchester County Dept. of Corr., 171 AD3d 1414, 1416 [2019]; Matter of Weygant v Walter Kroll, Inc., 286 AD2d 818, 818 [2001]).
Lynch, Clark and Reynolds Fitzgerald, JJ., concur;
Mulvey, J., not taking part.
ORDERED that the appeal is dismissed, as moot, without costs.